Citation Nr: 1440426	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-11 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Great Plains Regional Medical Center, North Platte, Nebraska, on May 30, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision issued by the VA Medical Center in Lincoln, Nebraska ("VAMC Lincoln") which denied the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses for an emergency room visit at Great Plains Regional Medical Center, North Platte, Nebraska, on May 30, 2011.  The Veteran disagreed with this decision in November 2011.  He perfected a timely appeal in May 2012 and requested a Board hearing.  A videoconference Board hearing was held at the RO in August 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment of acute pain in the left lower extremity and alcohol intoxication in the emergency room at Great Plains Regional Medical Center, North Platte, Nebraska, on May 30, 2011; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's admission to Great Plains Regional Medical Center on May 30, 2011, service connection was not in effect for any disabilities.

3.  The services provided to the Veteran by Great Plains Regional Medical Center on May 30, 2011, were not rendered in response to a medical emergency.

4.  At the time of the Veteran's admission to Great Plains Regional Medical Center on May 30, 2011, although it is not entirely clear whether a VA facility was feasibly available, an attempt to use VA beforehand would have been considered reasonable by a prudent layperson due to the non-emergent nature of the Veteran's condition for which he sought treatment.

5.  The record evidence shows that, on admission to Great Plains Regional Medical Center on May 30, 2011, the Veteran was extremely intoxicated, belligerent, and uncooperative with attempts to provide him medical treatment.

6.  The Veteran has reported that, at the time of his admission to Great Plains Regional Medical Center on May 30, 2011, he was enrolled in the VA health care system.

7.  The Veteran is financially liable to Great Plains Regional Medical Center for the treatment that he received in the emergency room at this facility on May 30, 2011.

8.  The Veteran has reported that, at the time of his admission to Great Plains Regional Medical Center on May 30, 2011, he was enrolled as a participant in Medicare Part A.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses for an emergency room visit at Great Plains Regional Medical Center, North Platte, Nebraska, on May 30, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

Having reviewed the record evidence, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case.  In April 2012, VA notified the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The April 2012 Statement of the Case set forth relevant regulations and explained the reasons and bases for the denial of the Veteran's currently appealed claim.  The Veteran's claims file also contains private medical records from Great Plains Regional Medical Center pertaining to the treatment in question.  In summary, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical expenses for an emergency room (ER) visit at Great Plains Regional Medical Center, North Platte, Nebraska, on May 30, 2011.  The Veteran essentially contends that he was forced to seek emergency treatment for what he feared was a heart attack experienced while riding a tractor near his barn.  

As noted, at the time of the Veteran's ER visit at Great Plains Regional Medical Center in May 2011, service connection was not in effect for any disabilities.  Service connection also has not been awarded for any disabilities at any time since May 2011, to include during the pendency of this appeal.

The record evidence shows that the Veteran was transported by ambulance from a location in Brady, Nebraska, to Great Plains Regional Medical Center on May 30, 2011.  A review of the emergency medical technician (EMT) notes included in the Veteran's medical records from Great Plains Regional Medical Center shows that he reported to the EMTs that he had been riding a tractor when he experienced hip pain.  He got in to his pickup truck and met the ambulance in Brady.  The EMT noted that the Veteran "was verbally abusive" (emphasis in original).  The Veteran also reported to the EMTs that he had experienced a "pinched nerve in [his] back for 2 weeks."  He complained of severe pain in his left hip and leg.  He "started getting lethargic when we were getting into [North Platte].  We got him more alert as we got into" Great Plains Regional Medical Center.

On admission to Great Plains Regional Medical Center on May 30, 2011, the nursing notes indicated that the Veteran was "yelling, wants water, doesn't want to be here, [and] is intoxicated."  The Veteran also complained of left hip pain.  Security was called to the Veteran's bedside.  He continued "being loud [and] using abusive language" with his wife at his bedside and "wanting to go home."  He reported that his hip pain was 2/10 on a pain scale (with 1/10 being the least pain and 10/10 being the worst imaginable pain).  He was discharged home in an ambulatory condition and via a private vehicle with his wife driving.

A review of the ER physician's notes from Great Plains Regional Medical Center indicates that the Veteran's chief complaint was decreased mental status and confusion.  "This started today and is still present.  It was gradual in onset.  He has been confused.  He has had moderate alcohol consumption recently."  The Veteran reported being at his neighbor's house, "says he was on a tractor, started having left hip pain after he pushed in on the clutch of the tractor, called the ambulance then before the ambulance could get to him, he got up and drove himself to the local gas stop where the ambulance finally caught up with him.  He wanted to come to hospital for his hip pain."  The ER physician also stated that:

During transport to the hospital, volunteer [emergency medical services] squad reported [the Veteran] had an episode of unresponsiveness in which they couldn't get him to respond to painful stimuli (sternal rub).  He did not lose color [or] have any seizure activity.  Upon arrival here [the Veteran was] yelling, says he doesn't want to be here, obviously intoxicated.

The Veteran reported experiencing mild left hip joint pain.  His history could not be obtained "due to [his] uncooperativeness."  Alcoholism and alcohol intoxication were among the Veteran's other problems.  His social history included heavy alcohol use.  His wife reported that "he drinks coffee all morning then starts in with beer around noon."  Physical examination showed he had an odor of alcohol and was agitated, elderly, unkempt, and older than his stated age with no apparent trauma, normal color, well hydrated, and well nourished.  The Veteran's extremities all had a normal range of motion and there was no lower extremity edema.  Laboratory results showed a blood alcohol level of 0.20.  The ER physician noted that the Veteran was "loud, abusive, says he doesn't want to stay, [and] smells of [alcohol]."  There was no obvious left hip fracture.  The Veteran agreed to stand at his bedside for x-rays.  X-rays of the left hip showed degenerative changes and no acute bony findings.  When the Veteran's wife arrived, she stated that "she hasn't seen him like this before."  The Veteran denied having a problem with alcohol.  He admitted driving his truck that afternoon.  His wife agreed "to take him home and check on him."  The clinical impressions were acute pain in the left lower extremity (hip) and alcohol intoxication.

A review of VA administrative records included in the Veteran's claims file indicates that a VHA physician conducted a second review of the Veteran's claim on November 30, 2011.  This physician concluded that the bill presented by the Veteran for ER treatment at Great Plains Regional Medical Center on May 30, 2011, should not be paid by VA because it was for non-emergent treatment.  The rationale for this decision was that the Veteran was "very verbally abusive" to the EMT, intoxicated in the ER, and was able to stand and walk independently with no evidence of a left hip fracture on x-rays.

In statements on a November 2011 notice of disagreement, the Veteran stated:

I was operating a farm tractor and experienced severe pain in my left hip.  The pain then radiated up the left side of my back and under my left shoulder blade.  I thought that I was having a heart attack and called 911.  I was transported to the emergency room at Great Plains Medical Center.  While being transported to the emergency room I became more lethargic and experienced excruciating pain.  While being transported to the emergency room, the emergency medical technician on the ambulance stated, "Don't give up, we're only 5 miles away from the hospital," while performing CPR.  While being transported to the emergency room, I was incoherent and was in or out of conscious[ness] at times.

The Veteran testified at his August 2013 Board hearing that he initially experienced severe pain from his left hip all the way up to his left shoulder after hitting a badger hole while driving a tractor on his farm.  See Board hearing transcript dated August 28, 2013, at pp. 5.  He also testified that, after becoming frustrated with the 911 operator, he got in his pickup truck and drove in to town until he was picked up by the local volunteer EMS.  Id.  He testified further that he was enrolled in the VA health care system and had been treated by VA since approximately 2004.  Id., at pp. 7.  He testified further that he was given CPR by the EMS technicians on the way to the hospital after he had passed out in the ambulance.  Id., at pp. 9.  The Veteran also testified further that, although he initially feared that he was having a heart attack due to the sharp pain he experienced on his left side, he subsequently learned that his pain came from a pinched nerve in the hip.  Id., at pp. 10.  He finally testified that he was enrolled in Medicare Part A although he did not know if Medicare had paid for his ER visit.  Id.

Laws and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2002).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002 ); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Great Plains Regional Medical Center, North Platte, Nebraska, on May 30, 2011.  The Board notes initially that the Veteran does not contend, and the record evidence does not indicate, that his emergency room (ER) visit at Great Plains Regional Medical Center, North Platte, Nebraska ("Great Plains Regional Medical Center") on May 30, 2011, was "authorized" by VA.  The Veteran testified at his August 2013 Board hearing that he currently is enrolled in the VA healthcare system and receives outpatient treatment from VA.  He also testified that he was enrolled in the VA healthcare system and received outpatient treatment from VA at the time of his ER visit in May 2011.  Having reviewed the record evidence, the Board concludes that the Veteran's ER visit at Great Plains Regional Medical Center on May 30, 2011, was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

The Board also finds that the Veteran is not entitled to payment or reimbursement of non-VA medical expenses for an ER visit at Great Plains Regional Medical Center on May 30, 2011, under either applicable statute governing such claims.  See generally 38 U.S.C.A. §§ 1725, 1728 (West 2002).  The Veteran essentially contends that he should be reimbursed for the cost of non-VA medical expenses incurred during this ER visit under at least one of these statutes.  The Veteran also essentially contends that his ER visit at Great Plains Regional Medical Center constituted a medical emergency.  The record evidence does not support his assertions regarding his entitlement to reimbursement under either of the governing statutes or his assertions that his ER visit at Great Plains Regional Medical Center was a medical emergency.  The evidence shows instead that the Veteran received treatment at the ER at Great Plains Medical Center on May 30, 2011, for non-emergent medical conditions (left hip pain and alcohol intoxication).  

The Board notes initially that the Veteran's claim does not meet all three of the criteria set out in 38 U.S.C.A. § 1728 in order for payment or reimbursement to be authorized under this statute.  First, service connection is not in effect for any disabilities, to include left hip pain and alcohol intoxication, the conditions for which the Veteran was treated in the ER at Great Plains Regional Medical Center on May 30, 2011.  The Veteran also does not contend, and the evidence does not indicate, that this ER visit was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  A review of the claims file demonstrates that the Veteran does not experience a total disability, permanent in nature, resulting from a service-connected disability.  The Veteran further is not a participant in a rehabilitation program and has not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  See 38 U.S.C.A. § 1728(a).

The record evidence also shows that the Veteran's ER visit at Great Plains Regional Medical Center on May 30, 2011, was for non-emergent conditions (left hip pain and alcohol intoxication).  There is no indication in the medical evidence of record that the Veteran's treatment in the ER at Great Plains Regional Medical Center on May 30, 2011, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.

The Veteran finally contends that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728(c).  There is no indication that the Veteran actually attempted to call or visit any VA health care facility on May 30, 2011, when he was admitted to the ER at Great Plains Regional Medical Center, or, if he had, that he would not have received treatment that same day.  The Veteran testified at his August 2013 Board hearing that the nearest VA medical center with an ER was in Omaha, Nebraska, approximately 254 miles from his home.  See Board hearing transcript dated August 28, 2013, at pp. 3.  He also testified that he lived approximately 20-22 miles from the nearest VA community based outpatient clinic (CBOC) although that facility did not have an ER.  Id., at pp. 3-4.  Although the evidence suggests that a VA ER might not have been feasibly available on May 30, 2011, given the distance from the Veteran's home to the nearest VA medical center with an ER, as noted, the Veteran was treated in the ER at Great Plains Regional Medical Center on that date for non-emergent conditions (left hip pain and alcohol intoxication).  The Board also notes that, given the Veteran's apparently heavy alcohol intoxication when he was admitted to the ER at Great Plains Regional Medical Center on May 30, 2011, it might not have been advisable for him to attempt to drive himself to the nearest VA facility (in this case, a VA CBOC located approximately 20-22 miles from his home) in order to attempt to obtain treatment for his non-emergent left hip pain.  The Board notes further that the Veteran apparently drove himself at least part of the way to Great Plains Regional Medical Center on May 30, 2011, despite his heavy alcohol intoxication, when he was met by the ambulance he had called for when he called 911 and driven the rest of the way to the ER in the ambulance.  The fact remains that the Veteran was treated in the ER at Great Plains Regional Medical Center on May 30, 2011, for non-emergent conditions (left hip pain and alcohol intoxication) and he could have sought treatment for these conditions at a VA CBOC located approximately 20-22 miles from his home.  Although it is not entirely clear from a review of the record evidence whether a VA clinic was feasibly available to the Veteran at the time he sought medical treatment on May 30, 2011, the Board concludes that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable, given the non-emergent conditions (left hip pain and alcohol intoxication) for which the Veteran sought treatment on that date.  Because all three statutory requirements under 38 U.S.C.A. § 1728 have not been met, payment or reimbursement is not authorized under this statute.  See 38 U.S.C.A. § 1728 (West 2002); see also Zimick, 11 Vet. App. at 49, and Hayes, 6 Vet. App. at 68.

The Board next notes that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725 in order for payment or reimbursement to be authorized under this statute as well.  First, the Board acknowledges that the services provided to the Veteran on May 30, 2011, by Great Plains Regional Medical Center appear to be "emergency services."  He was transported by ambulance to the ER at Great Plains Regional Medical Center and was seen by ER nurses and physicians upon arrival.  It is clear from a review of the record evidence that Great Plains Regional Medical Center is "a hospital emergency department or a similar facility held out as providing emergency care to the public."  See 38 U.S.C.A. § 1725(a).  Second, as noted elsewhere, the Veteran's left hip pain and alcohol intoxication treated on May 30, 2011, by Great Plains Regional Medical Center were not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The record evidence suggests that the Veteran's condition was non-emergent and he might have been seen by a VA clinician at his local VA CBOC had he attempted to contact VA before calling 911 and seeking treatment in the ER at Great Plains Regional Medical Center for the non-emergent condition.  See 38 U.S.C.A. § 1725(b); see also 38 C.F.R. § 17.1005.  Third, as also noted elsewhere, the evidence indicates that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable.  There is no indication that treatment had been or would be refused if the Veteran had attempted to use a VA clinic beforehand.  See 38 U.S.C.A. § 1725(c).  Because his medical condition (diagnosed as left hip pain and alcohol intoxication) was non-emergent at the time he was seen in the ER at Great Plains Regional Medical Center on May 30, 2011, there was no medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(d).  

As noted elsewhere, the VHA physician who conducted a second review of the Veteran's claim in November 2011 concluded that his condition was non-emergent.  It appears that the Veteran was enrolled in the VA health care system and received medical treatment from VA within 24 months of his hospitalization at Great Plains Regional Medical Center on May 30, 2011.  The Veteran testified at his August 2013 Board hearing that he was enrolled in the VA health care system prior to the treatment for which he seeks reimbursement in this appeal.  See 38 U.S.C.A. § 1725(e).  And it is undisputed that the Veteran is financially liable to Great Plains Regional Medical Center for payment of the expenses incurred during his ER visit on May 30, 2011.  See 38 U.S.C.A. § 1725(f).  The record evidence finally indicates that, at the time of his admission to Great Plains Regional Medical Center, the Veteran had other health care coverage which provides for payment or reimbursement of the charges incurred.  The Veteran also testified at his August 2013 Board hearing that he was enrolled in Medicare Part A prior to the treatment for which he seeks reimbursement in this appeal.  See 38 U.S.C.A. § 1725(g).  The Veteran does not contend, and the evidence does not show, that he has no contractual or legal recourse against a third party that could reasonably be pursued for all or in part his liability to the provider.  See 38 U.S.C.A. § 1725(h).  Finally, and as discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  See 38 U.S.C.A. § 1725(i).  In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are not met, VA is precluded from paying unauthorized medical expenses incurred at a private facility.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.

The Board recognizes that the Veteran disagrees with this determination and notes in this regard that he is competent to provide evidence and argument about what he experienced.  The Veteran has asserted that he experienced a heart attack and/or lost consciousness while being transported to the ER at Great Plains Regional Medical Center on May 30, 2011.  With respect to the Veteran's assertions regarding the seriousness of his medical condition while being transported to the ER and once he arrived in the ER at Great Plains Regional Medical Center on May 30, 2011, the Board notes that, although he is competent to report what he experienced, his assertions are not credible because they are not supported by the medical evidence of record.  The EMT notes indicate that, while on the way to Great Plains Regional Medical Center in an ambulance, the Veteran was very verbally abusive, complained of severe left hip pain, and became more lethargic prior to reaching the hospital.  The EMTs also noted, however, that the Veteran became more responsive by the time the ambulance arrived at Great Plains Regional Medical Center.  The ER physician at Great Plains Regional Medical Center noted that the EMTs reported to him that the Veteran "had an episode of unresponsiveness in which they couldn't get him to respond to painful stimuli (sternal rub)."  There is no indication in these records that the Veteran ever lost consciousness or experienced a heart attack on the way to the ER at Great Plains Regional Medical Center, however.  The ER records also show that the Veteran was intoxicated, belligerent, and uncooperative with attempts to treat him.  Given the foregoing, the Board concludes that the Veteran's lay assertions regarding his medical condition while being transported to the ER and on admission to the ER at Great Plains Regional Medical Center, although competent, are not credible.  See generally Layno v. Brown, 6 Vet. App. 465 (1994), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board observes that no medical professional has indicated that the Veteran's ER visit at Great Plains Regional Medical Center on May 30, 2011, was under emergent circumstances.  The evidence suggests instead that the Veteran's condition was non-emergent when he sought treatment at a private facility on May 30, 2011.  And, as discussed above, after reviewing the record evidence, the Board finds that a prudent layperson would not consider the situation that the Veteran faced on May 30, 2011, to be emergent.  

While the Board is sympathetic to the Veteran, it is bound by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Great Plains Regional Medical Center, North Platte, Nebraska, on May 30, 2011, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


